DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s amendment filed January 7, 2021, amending claims 4-8 and 10-12, canceling claims ? and adding claims 13-14.  Claims 1-3 are withdrawn.  Claims 1-14 are pending 
This action is made NON-FINAL to address new grounds of Rejection.

New Grounds of Rejection
Specification - objection
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.  See the embedded hyperlink present at paragraph 79 of the PgPub version of the application.
Claim Rejections - 35 USC § 112 (a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 6-7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Specifically, while Applicant has certain markers which applicant has established with some specific support in Tables 8-13, ACSS3, in particular.  However, there are additional markers that do not appear to have clear support as a “gender specific marker” because each of these markers and the associated mutations are observed in both males and females.  Without further clarifying amendment to the claims, the “gender specific marker” really does not apply to these specific markers present in claim 6 and 7.  Specifically, the claimed markers are observed in multiple female samples and in at least one male sample: AFF2 (Table 8), BAP1 (Table 8), COL4A5 (Table 9), KDM5C (Table 9), TBC18B (Table 11), FAM47A (Table 9).

Claim Rejections - 35 USC § 112 (b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 8-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are: The preamble of claim 8 recites “A method of providing information required to diagnose prognosis of kidney cancer…”; however, there is no step in the claim which connects the detection of the presence or absence of the gender specific marker with diagnosing prognosis.  Without a step which achieves this step, the claim is a method of detection, not a method of either diagnosis or prognosis.

Response to Arguments
Applicant’s arguments, see p. 15-17, filed January 7, 2021, with respect to the rejection(s) of claim(s) 4-14 under Harkin and Huang have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of 112(a) and 112(b).

Conclusion
Claims 6-14 stand rejected.  Claims 4-5 are free of the art and in condition for allowance.  Applicant’s arguments are persuasive regarding the rejections of record over Harkin and Huang.  The prior art does not clearly teach detection of mutations in ACSS3 as present specifically in 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE KANE MUMMERT whose telephone number is (571)272-8503.  The examiner can normally be reached on M-F 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/STEPHANIE K MUMMERT/Primary Examiner, Art Unit 1637